Citation Nr: 0820194	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-16847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for stress fracture of 
the right foot.

2.  Entitlement to service connection for bilateral stress 
fractures of the femurs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 2001 to December 2001.  

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied the veteran's claim of 
entitlement to service connection for a stress fracture of 
the right foot and bilateral stress fractures of the femurs.  

During the pendency of the appeal, the veteran relocated to 
Oklahoma.  The RO in Muskogee, Oklahoma issued a statement of 
the case (SOC) in April 2004 and a supplemental statement of 
the case (SSOC) in November 2007 and now has original 
jurisdiction over the veteran's claims.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.

Issue not on appeal

In October 2003, the veteran claimed entitlement to service 
connection for a shoulder disability.  The RO denied the 
claim in an unappealed June 2004 rating decision.  In a 
February 2008 statement, the veteran again raised the matter 
of her entitlement to service connection for the right 
shoulder disability.  That issue is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].




REMAND

The veteran is seeking entitlement to service connection for 
stress fractures of the right foot and femurs.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board finds that this case must be 
remanded for additional procedural development.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  The VCAA further 
requires VA to notify the claimant of which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant.  The VCAA also requires 
VA to notify the claimant to provide any evidence that she 
might have in her possession that pertains to the claim.  

Although the RO sent the veteran a notice letter in August 
2002, that letter did not satisfy all of the requirements of 
the VCAA.  Specifically, the August 2002 letter did not 
provide the veteran with thorough notification of what the 
evidence must show in order to substantiate a claim for 
service connection.  The letter also did not provide specific 
information regarding which information and evidence, if any, 
the claimant is to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
Lastly, the letter did not notify the claimant to provide VA 
with any evidence she might have in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. 
§ 5103(b).  See also Sanders v. Nicholson, 487 F.3d 881 
(2007) [holding that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial].  If, as here, the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  The Board must 
remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should send the veteran a 
corrective VCAA letter in order to 
ensure that all notification and 
development action required by the 
VCAA, pursuant to 38 C.F.R. 
§ 3.159(b), is completed.  The 
corrective letter should specifically 
notify the veteran as to (1) what the 
evidence must show in order to 
substantiate a claim for service 
connection; (2) specific information 
regarding which information and 
evidence, if any, the claimant is to 
provide to VA and which information and 
evidence, if any, VA will attempt to 
obtain on her behalf; and (3) to 
provide any evidence that she might 
have in her possession that pertains to 
the claim.  A copy of the letter should 
be sent to the veteran's 
representative.

2.	If it is required by the evidentiary 
posture of the case, VBA should then 
re-adjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, in whole or in part, the 
veteran and her representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).


